EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 8 and 10 are amended as seen below. The Examiner notes that, as discussed in the interview with Applicant’s representative, Scott Slaby, on April 27, 2022, the amendments are merely minor clarifying amendments that do not alter the scope of claims 8 and 10.
Claims 8-10 are rejoined (see “Rejoinder” section).
Claims 11-15 are canceled (see “Rejoinder” section).


-- 8.	The braiding machine according to claim 1, wherein a plurality of impellers are arranged in concentric circles and each of the concentric circles includes the same number of impellers.

10.	The braiding machine according to claim 1, wherein a plurality of impellers are arranged on a perimeter of a cylinder such that all bobbins are aligned in the direction towards an axis of the cylinder, or a plurality of impellers are arranged on a surface of a hemisphere such that all bobbins are equidistant from a braiding point located in a center of the hemisphere.  --

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a braiding machine having, in combination with other limitations: at least one bobbin, at least two impellers for displacing the at least one bobbin, and at least one switch for changing and/or inverting a track of motion of the at least one bobbin, with the at least one bobbin being made at least partially from a ferromagnetic material and comprising a guide groove for relatively positioning the bobbin and the impeller, the at least one switch including at least one electromagnet and wherein the at least one switch comprises a branched track having a form of an arc corresponding to an arc shape of the at least two impellers, and the at least one bobbin further comprises a guide element for guiding the bobbin selectively into one of two deflection tracks
The closest prior art of record is Gessler et al. (herein Gessler)(US PG Pub 2015/0218739), as discussed in at least the Non-Final Rejection mailed on October 22, 2021. Gessler teaches all of the claim limitations except for the at least one bobbin including a guide groove for relatively positioning the bobbin and the impeller. Instead, as discussed in the Non-Final Rejection and on pages 6-7 of Applicant’s Remarks filed on January 24, 2022, Gessler teaches a magnetic guide member (44) embodied as a ferromagnetic block (46). 
Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the ferromagnetic block of Gessler to be, or include, a guide groove, as such a modification would be improper hindsight modification based solely upon Applicant’s disclosure. Furthermore, as discussed on page 6 of Applicant’s Remarks, Gessler discourages the use of guide grooves in paragraph 0076, stating that the braiding device “is scarcely susceptible to soiling since there are no guide grooves.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

REJOINDER
Claims 1-5 and 10 are allowable. Claims 7-9, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species 1-7, as set forth in the Office Action mailed on November 14, 2019, is hereby withdrawn, and claims 7-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129,131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of withdrawn claims 11-15, directed to Inventions II (a switch for a braiding machine) and III (a magnet sorting apparatus), which were non-elected without traverse in Applicant’s response filed on February 14, 2020 and do not require all the limitations of an allowable claim. Accordingly, claims 11-15 have been cancelled.

Claims 1-5 and 7-10 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732